*281Opinion by
Lawrence, J.
It is contended that through inadvertence the entry was made in Canadian currency instead of in United States currency. Upon the record the court was satisfied that the entry of the merchandise at a less value than that returned upon final appraisement was without any intention to defraud the revenue of the United States or to conceal or misrepresent the facts of the ease or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.